 


 HCON 318 ENR: Supporting the goals and ideals of the International Year of Sanitation.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 318 


August 1, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the International Year of Sanitation. 
 
 
Whereas, in 2000, the United States, along with other world leaders, at the 55th United Nations General Assembly, committed to achieving the Millennium Development Goals which provide a framework for countries and international organizations to combat such global social ills as poverty, hunger, and disease; 
Whereas one target of the Millennium Development Goals is to halve by 2015 the proportion of people without access to safe drinking water and basic sanitation, the only target to be codified into United States law in the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121); 
Whereas the lack of access to safe water and sanitation is one of the most pressing environmental public health issues in the world; 
Whereas over 1,000,000,000 people live without potable water and an estimated 2,600,000,000 people do not have access to basic sanitation facilities, which includes 980,000,000 children; 
Whereas every 20 seconds a child dies as a direct result of a lack of access to basic sanitation facilities; 
Whereas only 36 percent of sub-Saharan Africa and 37 percent of South Asia have access to safe drinking water and sanitation, the lowest rates in the world; 
Whereas at any one time almost half of the developing world’s people are suffering from diseases associated with lack of water, sanitation, and hygiene; 
Whereas improved sanitation decreases the incidences of debilitating and deadly maladies such as cholera, intestinal worms, diarrhea, pneumonia, dysentery, and skin infections; 
Whereas sanitation is the foundation of health, dignity, and development; 
Whereas increased sanitation is fundamental for reaching all of the Millennium Development Goals; 
Whereas access to basic sanitation helps economic and social development in countries where poor sanitation is a major cause of lost work and school days because of illness; 
Whereas sanitation in schools enables children, particularly girls reaching puberty, to remain in the educational system; 
Whereas according to the World Health Organization, every dollar spent on proper sanitation by governments generates an average of $7 in economic benefit; 
Whereas improved disposal of human waste protects the quality of water sources used for drinking, preparation of food, agriculture, and bathing; 
Whereas, in 2006, the United Nations, at the 61st Session of the General Assembly, declared 2008 as the International Year of Sanitation to recognize the progress made in achieving the global sanitation target detailed in the Millennium Development Goals, as well as to call upon all Member States, United Nations agencies, regional and international organizations, civil society organizations, and other relevant stakeholders to renew their commitment to attaining that target; 
Whereas the official launching of the International Year of Sanitation at the United Nations was on November 21, 2007; and 
Whereas the thrust of the International Year of Sanitation has three parts, including— 
(1)raising awareness of the importance of sanitation and its impact on reaching other Millennium Development Goals; 
(2)encouraging governments and their partners to promote and implement policies and actions for meeting the sanitation target; and 
(3)mobilizing communities, particularly women’s groups, towards changing sanitation and hygiene practices through sanitation health education campaigns: Now, therefore, be it  
 
That the Congress— 
(1)supports the goals and ideals of the International Year of Sanitation; 
(2)recognizes the importance of sanitation on public health, poverty reduction, economic and social development, and the environment; and 
(3)encourages the people of the United States to observe the International Year of Sanitation with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of sanitation and hygiene in achieving the Millennium Development Goals, and to support developing countries in their efforts to achieve the Millennium Development Goal target on basic sanitation among populations at greatest need. 
 
Clerk of the House of Representatives.Secretary of the Senate.
